Filed 1/15/19 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2019 ND 5







Paul A. Lunde, 		Plaintiff and Appellee



v.



Brad Michael Paulson, 		Defendant and Appellant







No. 20180248







Appeal from the District Court of Benson County, Northeast Judicial District, the Honorable Donovan J. Foughty, Judge.



AFFIRMED.



Per Curiam.



Scott A. Hager, Bismarck, ND, for plaintiff and appellee.



Brad Paulson, self-represented, Maddock, ND, defendant and appellant.

Lunde v. Paulson

No. 20180248



Per Curiam.

[¶1]	Brad Paulson appealed from a default judgment ordering him to pay $1.5 million in damages to Paul Lunde stemming from a May 2015 physical altercation. Paulson argues he was not properly served either the summons and complaint nor the notice of motion for default judgment. 

[¶2]	Rule 60(b), N.D.R.Civ.P., is the exclusive means for opening a default judgment and, when made for reasons of mistake, inadvertence, surprise, or excusable neglect, must be made within one year after a default judgment has been entered.
 Flemming v. Flemming
, 2010 ND 212, ¶ 3, 790 N.W.2d 762; N.D.R.Civ.P. 60(c). We conclude there are no irregularities on the face of the default judgment, and we affirm under N.D.R.App.P. 35.1(a)(7). 
See Burgard v. Burgard
, 2013 ND 27, ¶ 11, 827 N.W.2d 1 (“[w]hen a default judgment is appealed, rather than a district court’s order regarding a N.D.R.Civ.P. 60(b) motion to vacate the default judgment, we review the default judgment to determine if irregularities appear on the face of the judgment”).

[¶3]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte